SHORES, Justice.
St. Vincent’s Hospital petitions this Court for a writ of mandamus directing the trial judge to vacate his discovery order of December 3, 1993. We deny the writ.
The background of this case is as follows: Zeneca, Inc. (formerly Stuart Pharmaceuticals) and St. Vincent’s are codefendants in a medical malpractice/products liability action. St. Vincent’s filed a cross-claim against Zene-ca, alleging that Zeneca had failed to adequately warn the hospital of the dangers associated with the use of the product “Hibi-clens,” a pre-operative scrub the plaintiff says got into his eyes during surgery and caused a chemical burn to his left cornea, and alleging breach of warranty.
Zeneca sought discovery of a “Dear Doctor” letter sent by Zeneca to St. Vincent’s several months before the date of the plaintiffs injury, which warned the hospital that the product should not be used around the face and eyes. During depositions of hospital employees, it was found that the letter, dated October 16, 1987, was received by St. Vincent’s and that the letter had been forwarded to the Infection Control Committee. St. Vincent’s refused to allow the deponents to respond to questions regarding the action taken by the hospital in response to the letter, claiming that it was privileged pursuant to § 34-24-58 and § 22-21-8, Ala.Code 1975.
Zeneca then sought discovery of the letter and documents evidencing the actions taken by the hospital in response to it. On January 5, 1993, the trial judge ordered that St. Vincent’s produce “all requested Infection control actions, minutes, records, file and procedures relating to Hibiclens warnings, use or ‘Dear Doctor’ letters to the Court within thirty (30) days for an in camera inspection.” After an in camera review of the documents the trial court entered the following order dated February 12, 1993:
“This Court has reviewed the Infection Control Committee Report. It is the opin*227ion of this Court that there can be no proper, legal or meaningful adjudication of this case, unless the parties are privy to the report of the Infection Control Committee (i.e., this Court, after reviewing said document, is amenable to a summary adjudication as to less than all parties’[;] however, movant would not have the knowledge requisite to seek summary judgment without the benefit of this report).
“Hence this Court Orders the portion of the report applicable to Hibiclens — not including ‘recommendation, action’ — to be produced to requesting party, ten days from date.”
St. Vincent’s responded by producing a one-page document with portions redacted. Zeneca filed a motion to compel. On July 13, 1993, the trial judge ordered St. Vincent’s to produce “incident reports or committee reports regarding the use or precautions to use of Hibiclens.” Again, on October 28, 1993, the court ordered that the letter and documents relating to the action taken by the hospital pertaining to the use of Hibiclens be produced. On November 3, 1993, St. Vincent’s filed a notice of dismissal of its cross-claim and a motion to “reconsider,” asserting that the documents were privileged as a part of its quality assurance functions. The court heard oral argument on the motion, and it entered this order dated December 3, 1993:

“ORDER

“Upon receipt and review between November 12, 1993, and this date, of further notice from Thomas W. Christian, code-fendant, Stuart Pharmaceutical, this Court enters the following order:
“St. Vincent’s Hospital’s Motion to Reconsider ... is denied.
“Defendant, St. Vincent’s Hospital, has made known on the record upon motion, at hearings and by way of briefs filed, its position relative to the production of certain documents in question. This Court has repeatedly ruled on these matters, always with a view to respecting St. Vincent’s grounds regarding privilege, confidentiality and nondiscoverability. However, Stuart Pharmaceutical [Zeneca, Inc.] cannot properly or effectively defend itself in this ease without these materials (which have twice previously been ordered produced). Without the benefit of said materials, the posture of Stuart Pharmaceutical is such that it cannot effectively prepare its defense, cannot meaningfully move for summary judgment, cannot meaningfully resist a motion for summary judgment filed by plaintiff and, by virtue of its present condition, cannot even meaningfully explore settlement possibilities.
“Hence, this Court restates its practice of seeking to insure the ends envisioned by our Legislature in affording protection to medical providers as respects quality assurance and control; however, where these ‘protections’ afforded a medical provider, concomitantly deprive a litigant of its ability to be afforded a full and fair trial by jury, the undersigned hereby declares that the intent of the legislature in its enactment of Title 22, Chapter 21, Section 8 and Title 34, Chapter 24, Section 58, Code of Alabama, was to enable described medical providers to consistently endeavor to improve, review, research, investigate and promulgate policies, practices and procedures which would continuously monitor and improve the level of care provided to hospital patients.
“To enforce or construe the aforementioned Code sections in such a manner as to deprive or deny Stuart Pharmaceutical its right or ability to demonstrate its own measures directed toward the improvement, review, research, investigation, and loss prevention regarding users of its products would patently amount to unequal treatment under the law.
“Wherefore, production is Ordered within 72 hours.”
St. Vincent’s asserts that the trial judge’s order declares that §§ 22-21-8 and 34-24-58 are unconstitutional, as violating the plaintiffs right to trial by jury, and it seeks a writ of mandamus. We disagree. The trial judge merely observed that if the statutes were construed to preclude all discovery, the statute would “amount to unequal treatment under the law.”
*228A constitutional issue can be reached by this Court only when it has been raised by a party at the trial level and the attorney general has been served pursuant to § 6-6-227 and Rule 44, A.R.App.P. When a party challenging the constitutionality of a statute fails to serve the attorney general, the trial court has no jurisdiction to decide the constitutional claim, and any judgment regarding that claim is void. Stringer v. State ex rel. Valeska, 628 So.2d 686 (Ala.Civ.App.1993).
Thus, the only question before us is whether the trial judge abused his discretion in ordering the discovery. St. Vincent’s seeks a writ of mandamus directing the trial judge to vacate his discovery order of December 3, 1993. We have described the proof necessary for the issuance of a writ of mandamus:
“[M]andamus is a drastic and extraordinary writ to be issued only where there is: (1) a clear legal right in the petitioner to the order sought; (2) an imperative duty upon the respondent to perform, accompanied by a refusal to do so; (3) the lack of another adequate remedy; and (4) properly invoked jurisdiction of the court.”
Ex parte Edgar, 543 So.2d 682, 684 (Ala.1989); Ex parte Alfab, Inc., 586 So.2d 889, 891 (Ala.1991).
The trial judge’s discovery order comes as part of Zeneca’s defense of this products liability action and as a result of St. Vincent’s cross-claim against it in which the hospital asserted not only that Zeneca had failed to warn it concerning the dangers of Hibiclens, but also that if the company had adequately warned St. Vincent’s that the product should not be used as a facial scrub, the hospital would have followed the warning. Thus, the cross-claim of St. Vincent’s put at issue the matters that it claimed were privileged for purposes of discovery. St. Vincent’s apparently recognized the inconsistency of this position and dismissed its cross-claim when it moved the court to “reconsider” the discovery order.
Although St. Vincent’s has dropped its cross-claim against Zeneca, the discovery sought by Zeneca is critical to its defense. The changes in Zeneca’s warnings regarding the product Hibiclens occurred in October 1987. The injury to the plaintiff Newton occurred in June 1988. Thus, it is important to Zeneca’s defense to know what response St. Vincent’s made to its warning. It also can be expected that St. Vincent’s will attempt to shift any liability away from the hospital to the manufacturer of the product Hibiclens. Therefore, Zeneca would need to know the actions the hospital took after receiving the “Dear Doctor” letter.
St. Vincent’s claims that this information is not subject to discovery because, St. Vincent’s says, it is. privileged pursuant to § 22-21-8 and § 34-24-58 Ala.Code 1975. Section 22-21-8 relates to confidentiality of accreditation and quality assurance credentialling materials:
“§ 22-21-8. Confidentiality of accreditation, quality assurance credentialling materials, etc.
“(a) Accreditation, quality assurance and similar materials as used in this section shall include written reports, records, correspondence, and materials concerning the accreditation or quality assurance or similar function of any hospital, clinic, or medical staff. The confidentiality established by this section shall apply to materials prepared by an employee, advisor, or consultant of a hospital, clinic, or medical staff and to materials prepared by an employee, advisor or consultant of an accrediting, quality assurance or similar agency or similar body and to any individual who is an employee, advisor or consultant of a hospital, clinic, medical staff or accrediting, quality assurance or similar agency or body.
“(b) All accreditation, quality assurance credentialling and similar materials shall be held in confidence and shall not be subject to discovery or introduction in evidence in any civil action against a health care professional or institution arising out of matters which are the subject of evaluation and review for accreditation, quality assurance and similar functions, purposes, or activities. No person involved in preparation, evaluation or review of accreditation, quality assurance or similar materials shall be permitted or required to testify in any civil action as to any evidence or other *229matters produced or presented during the course of preparation, evaluation, or review of such materials or as to any finding, recommendation, evaluation, opinion, or other action of such accreditation, quality assurance or similar function or other person involved therein. Information, documents, or records otherwise available from original sources are not to be construed as being unavailable for discovery or for use in any civil action merely because they were presented or used in preparation of accreditation, quality assurance or similar materials nor should any person involved in preparation, evaluation, or review of such materials be prevented from testifying as to matters within his knowledge, but the witness testifying should not be asked about any opinions or data given by him in preparation, evaluation, or review of accreditation, quality assurance or similar materials.”
Section 34-24-58 provides a privilege to committees of physicians or surgeons under certain circumstances:
§ 34 — 24-58. Decisions, opinions, etc., of utilization review committee privileged.
“(a) The decisions, opinions, actions and proceedings rendered, entered or acted upon in good faith and without malice and on the basis of facts reasonably known or reasonably believed to exist of any committee of physicians or surgeons, acting as a committee of the Medical Association of the state of Alabama, or any state, county or municipal medical association or society, or as a committee of any licensed hospital or clinic, or the medical staff thereof, undertaken or performed within the scope and function of such committee as legally defined herein shall be privileged, and no member thereof shall be liable for such decision, opinion, action or proceeding.”
(Emphasis added.)
The general provisions governing discovery in the Alabama Rules of Civil Procedure are found in Rule 26(b)(1):
“(b) Scope of Discovery. Unless otherwise limited by order of the court in accordance with these rules, the scope of discovery is as follows:
“(1) In General. Parties may obtain discovery regarding any matter, not privileged, which is relevant to the subject matter involved in the pending action, whether it relates to the claim or defense of the party seeking discovery or to the claim or defense of any other party, including the existence, description, nature, custody, condition and location of any books, documents, or other tangible things and the identity and location of persons having knowledge of any discoverable matter. It is not ground for objection that the information sought will be inadmissible at the trial if the information sought appears reasonably calculated to lead to the discovery of admissible evidence.”
The broad scope of the discovery rules requires that they be liberally construed to provide the parties with information relevant to the issues in the litigation. Ex parte AMI West Alabama General Hosp., 582 So.2d 484 (Ala.1991). In Ex parte State Farm Fire & Casualty Co., 529 So.2d 975 (Ala.1988), this Court was confronted with a discovery issue in which two insurance companies sought an order to gain access to the juvenile proceedings of two insured minors who had been “adjudicated by the juvenile court as delinquent for the commission of the offense of third-degree arson.” Id. at 976. The minors contended that the records were privileged under §§ 12-15-100 and -101. We determined that the right of confidentiality on behalf of a minor is not an absolute privilege, but a qualified one, and held that a “carefully tailored order of discovery” could protect the civil litigants’ rights “without totally eroding the child’s concomitant right of privacy.” Id.
The trial judge determined that Zeneca could not defend itself without the documents sought, and he carefully tailored his discovery order, noting that the civil litigant’s rights could not be preserved without such discovery. He then directed that certain documents, which he had previously examined in camera and had ordered produced on two separate occasions, be produced within 72 hours. Specifically, he ordered St. Vincent’s to produce those sections of the Infection Control Committee’s records that relate *230to committee reports regarding the use or precautions as to the use of Hibiclens subsequent to its receipt of the “Dear Doctor” letter and up until the injury to the plaintiff.
The discovery sought by Zeneca is not privileged under either § 22-21-8 or § 34-24-58. The Infection Control Committee is a standing hospital committee, coordinated by Becky Harrison, a registered nurse. The burden of proving that a privilege exists and proving the prejudicial effect of disclosing the information is on St. Vincent’s. St. Vincent’s has produced no evidence that the Infection Control Committee served as a utilization review committee and no evidence that a function of that committee was accreditation or quality assurance. The trial judge did not abuse his discretion in ordering that St. Vincent’s to produce the records.
For the reasons stated above, the petition fqr the writ of mandamus is due to be denied.
WRIT DENIED.
ALMON, KENNEDY and INGRAM, JJ., concur.
HOUSTON, J., concurs specially.
MADDOX, J., dissents.